Blume, Justice.
I concur. Perhaps I should add a thought of my own.
Counsel for the railway company say that we should have decided the nature of its title. It would seem to me that under the facts in this case, when this court decided that the Town of Glenrock had no title to the railway right of way, that disposed of the whole case, and it was not necessary to say anything more. It made no difference whether the railway company had merely' a possessory title, or for that matter whether it had a title at all. So if this court had undertaken to pass upon the exact nature of the title of the railway company — a title in fee by reason of adverse possession — it would have been a gratuitous undertaking on the part of the court. It would have been obiter dictum. See 21 C.J.S. 309, Section 190. Courts do at times indulge in obiter dictum, but to have done so in this case would have subserved no beneficial purpose. The situation would not have been much different if the action had originally been instituted by the railway company against the Town of Glenrock to quiet title. All that the railway company would have needed to prove would have been a possessory title. Unless the town could have shown a better title, the railway company would have prevailed. But when the possessory title in the railway company in such case would have appeared, and on the other hand no title in the town was shown, then, it would, just as here, have been a gratuitous undertaking on the part of the court to have *401ascertained the exact nature of the title of the railway company.
Riner, C. J. and Harnsberger, J. concur.